Thiele, J.
(dissenting): I dissent from the last sentence of paragraph 8 of the syllabus and the corresponding portion of the opinion for as I see it this court in reaching the conclusions there stated has failed to follow established rules of appellate practice, and to follow its own decisions. While I do not believe that adherence to the doctrine of stare decisis is always compelled, I do believe that former decisions should be adhered to in the absence of sound reason to the contrary and that if the former decisions are wrong and are not to be followed, the reasons why they are so should be pointed out and the former decisions should be overruled.
Attention is directed to the court’s opinion for the statement of facts therein concerning the execution of the testamentary disposition by Ralph Ellis and the agreement signed by his wife. In a supplementary way it is noted that the trial court found that the first meeting at which Mrs. Ellis was present was in the latter part of March or the first part of April, 1945, and at that time preliminary suggestions for both Ellis’s dispostion and her consent were dictated, that when the drafts of those dictations were completed they were given to Moreau. The evidence is that no copies were given either to Mr. Ellis or his wife. It was further found that Moreau prepared the documents finally executed but neither Ellis nor his wife saw them until the morning they were executed. After they were read on the morning of May 3, 1945, Ellis was asked by both Moreau and Malott if he did not want outside advice but Ellis stated the agreements were what he wanted. “Surprise was expressed by both Dean Moreau and Chancellor Malott to the effect that they took it for granted he would want to take independent advice.” (Conclusion 16.) Ellis said he wanted to sign immediately and did so. Mrs. Ellis was present when the documents were read. The court found, “She was probably taken somewhat aback by the course pursued at the meeting as she had no notice that (the testamentary disposition) would be presented or signed on that date.” She had been present when the information had first been given and knew she was expected to sign but she thought that the signing was to take place in Topeka at a later date. “She did not take counsel with anyone concerning his property or her rights therein, in case her husband died before she did. She did not sign (the agreement) because of any undue pressure brought to bear on her but she did sign it without adequate knowledge of its purport and eventual effect.” (Conclusion 22.) Although *32the court made no specific finding, the evidence shows clearly that Mrs. Ellis had been a resident of Kansas not to exceed six weeks at that time the agreement was signed, that she was not advised by anyone as to her rights as a surviving spouse in her husband’s estate if he predeceased her and that she did not then know what her rights were. Negatively it may be said that the proponent of the testamentary disposition offered no proof that tended to show that she did have such advice or knowledge. Although denominated a conclusion of law, the trial court stated that Mrs. Ellis was not fully aware of the effect of her signing, that she had no satisfactory knowledge of what her rights in her husband’s property were if he died before she' did and that consequently her signed agreement should not be held or considered as a consent to the provisions of her husband’s testamentary disposition, if she elected to take under the law, and that her attitude in the action was tantamount to an election to take under the law.
In hundreds of instances, in varying types of cases and under all sorts of circumstances, this court has held that findings of fact supported by competent' evidence are conclusive on appeal. Generally, see West’s Kansas Digest, Appeal and Error, paragraphs 1001 to 1024, both inclusive, and Hatcher’s Kansas Digest, Appeal and Error, sections 495 to 508, both inclusive. That rule has been applied in cases involving consents to wills. (See, e. g., Pirtle v. Pirtle, 84 Kan. 782, 788, 115 Pac. 543; Weisner v. Weisner, 89 Kan. 352, 356, 131 Pac. 608; and Menke v. Duwe, 117 Kan. 207, 209, 230 Pac. 1065.) Assuming competency of the testimony, the findings of the trial court should be conclusive here.
The matter need not rest, however, on the question of appellate practice and procedure. In my opinion the conclusions of this court as to the binding effect of the widow’s consent are at variance with our previous decisions.
In Pirtle v. Pirtle, 84 Kan. 782, 115 Pac. 543, the widow, believing her husband was going to die from injuries received, called an attorney who drew a will. A will was completed, to which she consented. When the will was admitted she attempted to avoid her consent on the ground she was ignorant of the law of descents and distributions, that she was mentally incapacitated, and that at no time did she knowingly or understanding^ consent to her husband’s willing away from her more than one-half of his property. The evidence disclosed that during the course of the preparation of *33the will the husband talked with his wife concerning its provisions, and that the attorney advised her as to her rights under the statute and the effect of her consent. Other facts set forth are not noted. This court held that under the facts stated in the opinion, the widow could not repudiate her consent because she subsequently discovered the estate was larger than she anticipated, and it held that by a course of conduct deliberately and intelligently chosen, she elected to take under the will.
In Weisner v. Weisner, 89 Kan. 352, 131 Pac. 608, it appeared that the husband while in a hospital called an attorney with ref-: erence to a will. The will was brought to the hospital and read to the husband and wife by the attorney, the wife making no objections except as to the person named executor but after conversing with her husband she acquiesced and signed the consent, which stated that she had been duly informed of her legal rights to an interest in his property and that having read the will and being acquainted with the contents thereof she consented to the will, waiving her property rights under the statute. Mrs. Weisner brought an action to set aside her written consent. Among other things she testified that when she first declined to sign the husband wept and exhibited strong feelings which wrought upon her emotions and that an intimation was made that if she did not consent another will less advantageous to her might be made. In that case some comparison is made with the statute of elections by a widow after a will has been admitted. A review is made of some of our former decisions and it was then said:
“Nevertheless it can not be that the legislature intended that a wife, under the stress of expected widowhood and actuated by a desire to please her husband who on his deathbed expresses with tears his intense desire for her to consent to the terms of a will presented to her without previous warning or consideration, should be held bound by such consent when it fairly appears that she did not understand its effect upon her property rights, and acted under the strong persuasions and implied threat of her husband in his last sickness, and especially so when she moves promptly for revocation before others’ interests become involved.” (l. c. 356.) (Emphasis supplied.)
It was said that a cold, unimpassioned reading of the record disclosed ground for holding either way but that the trial court felt the consent was not given freely and understanding^, and its judgment was upheld.
In Chilson v. Rogers, 91 Kan. 426, 137 Pac. 936, both Chilson and his wife had been previously married and had children. Mrs. Chil*34son executed her will, leaving all of her property to her own children and grandchildren and her husband consented to that will. Shortly thereafter he delivered to his wife a letter undertaking to revoke the consent given. Mrs. Chilson died in October, 1912, and the husband then brought an action to set aside the will of his wife. After calling attention to the statute now relied upon and reviewing some of our authorities it was said that in the absence of statutory authority to do so, there was no more warrant for revoking a consent before than after the death of a spouse. This court, without setting out any of the evidence, held that the husband’s consent was formally, freely and intelligently given after he had read the proposed will and the relinquishment of his rights and that the consent was made in strict compliance with law, with no claim that there was overpersuasion, misrepresentation or fraud in procuring it and that it could not be set aside.
In White v. White, 103 Kan. 816, 176 Pac. 644, may be found an involved statement of facts involving a document testamentary in character, quit claim deeds, a will executed ten years later containing a codicil subsequently executed and consent by the widow. In a partition action brought by the widow she claimed to be the owner of one-half of the property. The trial court held against her and she appealed to this court, which, in disposing of her several contentions, said:
“There is nothing in the findings nor in the evidence which, in our opinion, indicates that the contract was not made intelligently, or that any advantage was taken of Mrs. White’s ignorance. She knew exactly what her husband’s possessions consisted of, and the question whether the amount she was to receive by the agreement was fair and equitable can only be determined by considering the situation of the parties at the time the agreement was made— their age, the property possessed by each, the fact of the two sets of children, the intention of both that the family should continue to live on the property owned by Mr. White, and all the circumstances. We find nothing in the situation of the parties or the circumstances in the case which would justify us in setting aside the judgment of the district court on the ground that the settlement was unfair or inadequate.” (l. c. 822.)
In Menke v. Duwe, et al., 117 Kan. 230 Pac. 1065, the court had before it for consideration a document designated as a joint and mutual will. The action was by the widow to secure her rights under the law as the sole heir of her husband. She prevailed in the trial court and this court affirmed. After directing attention to Keeler v. Lauer, 73 Kan. 388, 85 Pac. 541, Weisner v. Weisner, *35supra; Chilson v. Rogers, supra; and Moore v. Samuelson, 107 Kan. 744, 193 Pac. 369, the question was asked, what the district court was to do when confronted by expressions of this court, “freely and understandingly,” “freely and fairly,” “voluntarily and understandingly.” In answering the question it said there could be no doubt that it was the policy of the law to give stability to consents to wills and that the statute requiring writing, execution and witnessing was designed to place expression of assent on a secure footing. Answering defendants’ argument that if when an unambiguous writing was read to the widow, she did not hear or did not comprehend what was read to her, she should have informed herself before signing, and that aside from her claimed misconception of the nature of the instrument, the only mistake which induced her to sign it was a mistake of law and not of fact and that findings of fact based on parol evidence impeaching the instrument should not be allowed to stand, this court stated that if the writing were an ordinary contract defendants’ position would be sound but that the relinquishment is given to and for the benefit of a person who occupies a confidential relation to the other making the surrender, and if consent be given, the right of election, under strong safeguards with which the statute surrounds it, is surrendered and that therefore the instrument is not one which the defendants may produce and stand upon as conclusive evidence of a transaction which the law presumes to be fair and right and that in order that the conclusions of consent may be drawn, there must have been something more than the bare fact of assent as expressed in statutory form. (Since the above was decided the provision of our decedent’s act with respect to manner of making election has been changed.) The court stated further:
“There can be no doubt, however, that a wife, making the relinquishment involved in consent to her husband’s will, ought to have sufficient information respecting her rights, and the manner in which the will will affect those rights, to enable her to act intelligently, unless she should indicate willingness to act unintelligently. Likewise, there is no doubt that, because of the confidential relationship, the husband, or those claiming through him, should not be privileged to take advantage of a relinquishment given in ignorance of the facts concerning which the wife should have been informed. So much being clear, it seems reasonable to say that, to constitute consent, assent, though in statutory form, must be given understandingly; and that being true, a woman may, after her husband’s death, raise the issue of noneonsent to his will, notwithstanding existence of the statutory declaration of consent, and may sustain the issue by parol evidence, including evidence relating to the information she possessed and her own state of mind.” (l. c. 213.)
*36In commenting on the evidence the court stated it was developed that the scrivener had told the widow it was necessary for her to sign in order to validate her husband’s will and she believed what he said. The court further said:
“As indicated above, the court has not, in this instance recognized any presumption of impropriety in procuring execution of the declaration of consent, and has not cast the burden upon defendants of showing affirmatively that Mrs. Menke did have the information to which she was entitled when she signed the declaration. The court does hold, however, that it was proper for her to allege and prove that the declaration was not signed understandingly with respect to material matters, that the proof offered to that effect was competent, and that the findings to that effect are well sustained. (l. c. 214.) (Emphasis supplied.)
Further reasoning of the court need not be detailed. In deciding the case this court held:
“After her husband’s death a widow may raise an issue of nonconsent to his will, notwithstanding she has executed in statutory form a declaration of consent to the will, and she may sustain the issue by parol evidence, including evidence relating to the information she possessed and her own state of mind when the declaration was executed.” (Syl. ¶ 1.)
In Williams v. Sechler, 127 Kan. 314, 273 Pac. 447, the action was by an administrator to compel a widow to abide by a written consent to a will, the question being whether her rights under the law had been explained to her at the time of the execution of the will. At the time the will was prepared the- widow accompanied her husband to a lawyer’s office where the will was prepared and was read to her. She was asked if she was satisfied with it and said she was and accordingly the scrivener wrote on the will, “I hereby approve and affirm this will,” and she signed it in the presence of two witnesses. At the time of signing she had not been informed nor did she know 'what heir rights were under the law and she did not know that in the absence of consent given she might, after the death of her husband, elect to take under the law. Such were the findings of the trial court. In discussing the case this court quoted from State, ex rel., Minn. L. & T. Co., v. Probate Court, 129 Minn. 442, 446, 152 N. W. 845, where, in part, it was said that where a wife has a legal right in the case of the death of her husband to some share in his property, there is cast upon the husband, in taking a consent to the making of his will, the affirmative duty of making to his wife a fair disclosure of his property and her rights, so that her consent will be an actual one, based upon an intelligent knowledge of his property and the effect of her consent, *37as distinguished from one merely formal. After some other discussion, this court concluded:
“In view of the fact that the defendant was requested by her husband to sign the will without knowledge of her legal rights and without explanation of the effect upon her rights to her husband’s property if she consented, we think the. court was fully justified in its findings that her consent was not understandingly given.’’ (l. c. 317.) (Emphasis supplied.)
In Woodworth v. Gideon, 136 Kan. 116, 12 P. 2d 722, it was contended that the consent of the widow to the will of her husband should be set aside on the ground of her mental incapacity, undue influence and duress and the lack of independent advice, the action being prosecuted by the guardian of the widow who had been declared incompetent. It appeared that the husband went to his attorney and explained the disposition he wished to make of his property and a will was drawn in accordance with his instructions. On the date the will was executed the husband and wife went to the office of the attorney and he read the will to them in its entirety and explained its provisions. The wife stated that she and her husband had discussed how they wanted their property disposed of and the provisions of the will were satisfactory to her, but it was further explained to her that the will did not bind her unless she consented to it and if she did not consent she could go into the probate court after the will was probated and elect to take either under the law or under the will. The judgment of the trial court holding the consent to be binding was upheld.
It is to be noted that in each of the above cases this court accepted the trial court’s conclusions of fact and affirmed the judgment of the trial court, and that this court did not determine the facts itself.
Attention is also directed to In re Estate of Garden, 158 Kan. 554, 148 P. 2d 745. That case presented the question whether the widow was barred from her share of a deceased husband’s estate because of an antenuptial agreement and whether she was estopped to claim her share because of the alleged acceptance of certain provisions of a will which the testator had made. I need not review at length evidence tending to show that the widow was induced to sign the contract through misrepresentation. After discussing that phase of the matter this court said that a widoio must be fully informed as to her rights under the law and under the will before she can be required to elect between them and that she cannot be held to have waived her widow’s right upon mere inference, but only upon her *38plain and unequivocal assent and upon full knowledge of her rights and the condition of the estate.
Nor do I believe that inference unfavorable to the widow should be drawn, because the agreement she signed stated she “waived” her rights in the library. The verb “waive” and the noun “waiver” have often been the subject of judicial definition. While “waiver” has been defined in varying language, the definition most commonly accepted is that “waiver” is the intentional relinquishment of a known right. While it has been held the knowledge may be constructive, it must be of the facts or of the right which it is intended to waive. A general discussion will be found in 56 Am. Jur. p. 99, et seq., and 67 C. J. p. 289, et seq. The above definition was used in Marett v. World Fire & Marine Ins. Co., 160 Kan. 125, 160 P. 2d 664; McCracken v. Wright, 159 Kan. 615, 157 P. 2d 814; State, ex rel., v. Hobbs, 158 Kan. 320, 147 P. 2d 721; Proctor Trust Co. v. Neihart, 130 Kan. 698, 288 Pac. 574, and cases cited therein. See also cases cited under “waive” or “waiver” in Words & Phrases, West’s Kansas Digest, Vol. 11, p. 576, and Hatcher’s Kansas Digest. Under the testimony credited by the trial court there was no waiver by the widow.
The trial court was confronted by a situation unlike any considered in the cases reviewed. Contrary to the usual situation the beneficiary participated in the preparation of the contract for depositing the library at the university, and in the testamentary disposition of it in the event of Mr. Ellis’s death, as outlined in the two instruments .quoted in the court’s opinion. The trial court heard the evidence, only a part of which is reflected in either the court’s opinion or in this dissent, and knew that Mrs. Ellis was represented by no one; knew, if it believed her, and it did, that she was not aware of her rights in her husband’s estate if he predeceased her, and that no one even pretended to advise her of such rights. It seems to me that to ignore the trial court’s conclusion and to hold that Mrs. Ellis acted freely, intelligently and understandingly, or that she indicated willingness to act unintelligently, does violence to the record presented for our consideration.
Smith, J., concurs in the foregoing dissent.